USDC-SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: +
YOVANNY DOMINGUEZ, for himself and —
on behalf of all other persons similarly
situated, 20-CV-206 (RA)
v.
ANTHOM LLC,
Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

Plaintiff Yovanny Dominguez filed this action on January 9, 2020. On January 22, 2020,
Plaintiff indicated that he had not yet served Defendant, but that he was “currently preparing to
send the complaint and summons to a process server.” Dkt. 8. According to the affidavit of
service filed on January 30, 2020, Defendant was served with the summons and complaint on
January 28, 2020, See Dkt. 9. Defendant, however, has not yet appeared in this action or
responded to the complaint. No later than March 11, 2020, the parties shall provide the Court
with an update as to the status of this case. Plaintiff is directed to serve a copy of this Order on

Defendant no later than March 6, 2020.

50 ORDERED.
Dated: | March 4, 2020 i |
New York, New York

Ronnié Abrams
United States District Judge

 

 
